Van Brunt, P. J. (dissenting):
I dissent. The submission is entirely irregular in form. Questions are submitted to the court, and as the court answers those questions then certain judgment is to be given. There is no authority for a submission of questions to the court. The facts only are to be submitted to the court. It may be propér for the plaintiff to state what judgment he demands upon those facts, and also for the defendant-to state what claims he makes upon those facts; but the court is to award any judgment which such facts warrant, and this right cannot be-limited.
Judgment ordered for' defendant, with costs.